                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


JAY PARKER LUNT DRESSER,                        )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       1:18-cv-00317-DBH
                                                )
STATE OF MAINE,                                 )
et al.,                                         )
                                                )
                Defendants.


         RECOMMENDED DECISION AFTER REVIEW OF PLAINTIFF’S
               COMPLAINT PURSUANT TO 28 U.S.C. § 1915
        In this action, Plaintiff seeks relief in this Court against the State of Maine and

potentially other defendants, evidently based on the fact that he is in the custody of the

State as the consequence of state court proceedings.

        Plaintiff filed an application to proceed in forma pauperis (ECF No. 5), which

application the Court granted. (ECF No. 11.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate. 28 U.S.C. §

1915(e)(2).1

        Following a review of Plaintiff’s complaint, I recommend the Court dismiss the

complaint.



1
 Plaintiff’s complaint is also potentially subject to screening pursuant to 28 U.S.C. § 1915A, the Prison
Litigation Reform Act. However, Plaintiff is at present committed to the custody of the Dorothea Dix
Hospital. (Plaintiff’s Notice of Change of Address, ECF No. 8.) It is not clear from Plaintiff’s filings
whether his commitment is at present based on criminal proceedings or civil commitment proceedings. If
he is committed pursuant to civil process, the PLRA may not apply. Rondeau v. State, 201 F.3d 428 (1st
Cir. 1999) (table).
                                  STANDARD OF REVIEW

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim,” Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

                                              2
defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

                                        BACKGROUND

         In his complaint, Plaintiff identifies a number of state court criminal docket numbers

and asserts he was falsely arrested. Plaintiff has joined the State of Maine as a defendant,

and possibly attempts to assert a claim against other individuals and entities, including

some governmental officers. (Complaint, ECF No. 1; Addendum / Motion, ECF No. 3.)

         Sometime after he filed his complaint, Plaintiff was admitted to the Dorothea Dix

Hospital, a State of Maine mental health facility. (Plaintiff’s Notice of Change of Address,

ECF No. 8.)       Plaintiff asserts he is unsafe at the hospital, and that his rights have been

violated. (Id.)

                                          DISCUSSION

         “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). “It is to

be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S.

at 377 (citation omitted). “A court is duty-bound to notice, and act upon, defects in its

subject matter jurisdiction sua sponte.” Spooner v. EEN, Inc., 644 F.3d 62, 67 (1st Cir.

2011).

         Through his filings, Plaintiff evidently challenges his ongoing detention, which

apparently is the result of state court proceedings. Plaintiff, however, has not asserted any

                                                3
facts that would support a claim within this Court’s subject matter jurisdiction. Principally,

Plaintiff has attempted to assert a claim against the State of Maine. The State of Maine has

immunity under the Eleventh Amendment against suits brought by citizens in federal court,

regardless of the form of relief requested. Poirier v. Mass. Dep’t of Corr., 558 F.3d 92, 97

n.6 (1st Cir. 2009) (“A plaintiff may seek prospective injunctive relief against a state

official, but may not obtain such relief against a state or its agency because of the sovereign

immunity bar of the Eleventh Amendment.”). Additionally, while a federal district court

would have jurisdiction under the Civil Rights Act, 42 U.S.C. § 1983, over claims against

persons exercising state authority, section 1983 does not authorize claims against the state

or its agencies. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989); see also Nieves–

Marquez v. Puerto Rico, 353 F.3d 108, 124 (1st Cir. 2003) (“No cause of action for

damages is stated under 42 U.S.C. § 1983 against a state, its agency, or its officials acting

in an official capacity.”).2

        To the extent Plaintiff intended to assert a claim against a state official, a local

municipality, or any other governmental employees or officials, Plaintiff has failed to

allege any facts that would support an actionable claim. Rather, his complaint consists of

conclusory statements and a general request for release. A conclusory allegation, even one

that complains of a violation of a federal right, is insufficient to state an actionable claim.



2
  Eleventh Amendment immunity may be waived by a state in some circumstances. For example, states
that participate in certain federal programs through which they accept federal funds may by such conduct
waive immunity under the Eleventh Amendment to causes of action expressly authorized by Congress in
the context of such programs. See, e.g., Lebron v. Commonwealth of Puerto Rico, 770 F.3d 25, 32 (1st Cir.
2014). Plaintiff has not alleged any facts that would raise such a claim.


                                                   4
Aschroft v. Iqbal, 556 U.S. 662, 680 – 81 (2009). Accordingly, dismissal of Plaintiff’s

complaint is warranted.

                                       CONCLUSION

      Based on the foregoing analysis, after a review pursuant to 28 U.S.C. § 1915(e)(2),

I recommend the Court dismiss Plaintiff’s complaint.

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

      Dated this 12th day of October, 2018.




                                             5
